UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6348



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMETTE JEROME KELLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-99-20, CA-00-137-4)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmette Jerome Kelley, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmette Jerome Kelley seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability, deny leave to proceed in forma pauperis,

and dismiss the appeal substantially on the reasoning of the

district court.*   See United States v. Kelley, Nos. CR-99-20; CA-

00-137-4 (E.D. Va. Jan. 2, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                 2